Case

oOo co YN HD NA BP WW NO

ww NH BH HY KN KN NV NN NO KR YH YFP FP FF FEF FF FS
CO ND ODO WO BP WW NYO KH CO HO WAN DH FW NY YF O&O

 

 

KATHY BAZOIAN PHELPS (155564)
kphelps@diamondmccarthy.com
DIAMOND MCCARTHY LLP

1999 Avenue of the Stars, Suite 1100
Los Angeles, California 90067-4402
Telephone: (310) 651-2997

CHRISTOPHER D. SULLIVAN (148083)
cesullivan(@diamondmccarthy.com
LESLEY ANNE HAWES (117101)
lhawes@diamondmccarthy.com
DIAMOND MCCARTHY LLP

150 California Street, Suite 2200

San Francisco, CA 94111

Phone: (415) 692-5200

Counsel for Bradley D. Sharp,
Permanent Receiver

4:19-cv-02188-DSF-MRW Document 109 Filed 08/16/19 Page 1iof4 Page ID #:1731

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION — LOS ANGELES

SECURITIES AND EXCHANGE
COMMISSION,

Plaintiff,
V.

DIRECT LENDING INVESTMENTS
LLC,

Defendant.

 

1

Case No. 2:19-cv—02188—DSF—-MRW
Hon. Dale S. Fischer

NOTICE OF HEARING ON MOTION
OF RECEIVER FOR ORDER (1)
APPROVING STIPULATION WITH
TRUSTEE OF VOIP GUARDIAN
PARTNERS I, LLC CONCERNING
ALLOWANCE OF SECURED CLAIM
AND PAYMENT OF
ADMINISTRATIVE EXPENSES AND
OTHER CLAIMS FROM
COLLATERAL; AND (2)
APPROVING FORM AND/OR
LIMITATION OF NOTICE UNDER
LOCAL CIVIL RULE 66-7

NOTICE OF HEARING ON MOTION OF RECEIVER FOR ORDER APPROVING STIPULATION

WITH TRUSTEE OF VOIP

 
Case

Oo fH NDB Wn Bb WO NH

BMW N NO NY HN NHN NN NY N KH KF KF FF FF FF KF KF KK
CONDO MW BR WHO NY KH CO UO WAN DA FP WW NY YF CS

A:19-cv-02188-DSF-MRW Document 109 Filed 08/16/19 Page 2of4 Page ID #:1732

Date: September 16, 2019

Time: 1:30 PM

Dept.: Courtroom 7D

Place: United States District Court
Western Division
350 West Ist Street,
Los Angeles, CA 90012

 

 

 

 

PLEASE TAKE NOTICE THAT on September 16, 2019, at 1:30 p.m. in
Courtroom 7D of the above-entitled Court, located at 350 West Ist Street, Los
Angeles, CA 92701-4516, a hearing will be conducted on the Motion for Order: (1)
Approving Stipulation with VoIP Guardian Partners I, LLC Concerning Allowance
of Secured Claim and Payment of Administrative Expenses and Other Claims from
Collateral; and (2) Approving Form and/or Limitation of Notice under Local Civil
Rule 66-7 (the “Motion”) filed by Bradley D. Sharp, the Court-appointed
permanent receiver (the “Receiver”).

By this Motion, the Receiver seeks an order authorizing the Receiver to enter
into the Stipulation Between Chapter 7 Trustee and Receiver for the Estate of
Direct Lending Income Fund LP for Allowance of Claim and Payment of the
Estate’s Administrative Fees and Expenses and Unsecured Claims from Secured
Collateral (“VoIP Stipulation”), a true and correct copy of which is attached as
Exhibit “1” to the Declaration of Bradley D. Sharp filed in support of the Motion.
In summary, the VoIP Stipulation provides for (1) allowance of the secured claim
of Direct Lending Income Fund LP (“DLIF”) in the amount of $203,459,871.69
(“DLIF Secured Claim”); (2) that the Receiver and the VoIP Chapter 7 Trustee
have a common interest in Chapter 7 Trustee pursuing claims for recovery of the
“Wholesale Telecom Accounts Receivable” (“telecom receivables”) which
comprise the primary assets of the VoIP estate and the collateral securing the DLIF

Secured Claim; and (3) to induce the Trustee to pursue collection, recovery and

2
NOTICE OF HEARING ON MOTION OF RECEIVER FOR ORDER APPROVING STIPULATION
WITH TRUSTEE OF VOIP

 
Case

Oo mo nN DB On BPW YN

wo NO NH HN KH HN NN NN NO KH YH Ke FF KF FF FF PS
OND OO ON BR WwW NY KK CO HO WAN DBD WH FP WY KF CO

4

 

 

:19-cv-02188-DSF-MRW Document 109 Filed 08/16/19 Page 30f4 Page ID #:1733

enforcement of the telecom receivables, the Receiver has agreed, subject to Court
approval of the VoIP Stipulation, to “carve out” from the DLIF collateral proceeds
amounts necessary to pay the administrative expenses of the Chapter 7 VoIP estate
and 30% of the amount of the allowed claims of general unsecured creditors of the
VoIP bankruptcy estate. Under the VoIP Stipulation, the Receiver reserves the
right to review and oppose requests for allowance and/or payment of the fees and
costs of the Chapter 7 estate professionals and to review and object to the allowance
of proofs of claim filed in the Chapter 7 VoIP bankruptcy.

The Receiver seeks approval of the VoIP Stipulation as a fair, reasonable,
and equitable resolution of potentially competing and overlapping efforts to recover
on the telecom receivables comprising the primary assets of the VoIP estate and the
primary assets securing the DLIF Secured Claim. The Stipulation resolves any
dispute over the allowance of the claim in the VoIP estate, and provides an efficient
and cost-effective means of marshalling and recovering value from the telecom
receivables through the Chapter 7 Trustee’s collection efforts, as the representative
of the company that generated the receivables who has the available records and is
in the best position to recover the amounts owed to VoIP.

The Receiver also moves the Court for an order authorizing the form of
notice on this Motion provided to interested parties, creditors, and investors, who
are potential creditors of the estate, by the Receiver (a) serving the Motion and
related moving papers on all parties to the action and on the Chapter 7 Trustee of
VoIP; (b) serving by mail a notice of hearing on the Motion to all known creditors
pursuant to Local Civil Rule 66-7; (c) posting a copy of the Motion on the
Receiver’s website for the case at https://cases.stretto.com/dli; and (d) causing
Bankruptcy Management Solutions dba Stretto (“Stretto”) to provide by email a
copy of the notice of hearing on the Motion to all known investors through email

service to investors pursuant to the applicable governing documents for Direct

3
NOTICE OF HEARING ON MOTION OF RECEIVER FOR ORDER APPROVING STIPULATION
WITH TRUSTEE OF VOIP

 
Case #:19-cv-02188-DSF-MRW Document 109 Filed 08/16/19 Page 4of4 Page ID #:1734

Lending Income Fund, L.P. (“Domestic Feeder Fund”) and Direct Lending Income
Feeder Fund, Ltd. (“Off Shore Feeder Fund”).

The Motion is made following the Receiver’s communications with counsel
for the Securities and Exchange Commission under Local Rule 7-3, and the Receiver
is advised that the SEC generally does not oppose the Motion. A judgment of
liability has been entered against the sole defendant Direct Lending Investments,
LLC, which is under the supervision and control of the Receiver, making a

conference with that entity unnecessary. There are numerous interested parties

So ON DO nH HB WY NY

served with the Motion, making a pre-filing conference with the other interested

st
So

parties impracticable.

11 This Motion is based upon this Notice of Hearing, the Motion, Memorandum
12]| of Points and Authorities, Declaration of Bradley D. Sharp filed concurrently with

13]! this notice of hearing, and upon such further oral argument, testimony and evidence
14|| as may be received at the hearing on this matter.

15 PLEASE TAKE FURTHER NOTICE that pursuant to Local Rule 7-9, any

16]| party who opposes the Motion must, not later than 21 days before the date of the

17|| hearing on the motion, serve upon all other parties and file with the Clerk either (a)
18]| the evidence upon which the opposing party will rely in opposition to the motion and
19] a brief but complete memorandum which shall contain a statement of all the reasons
201] in opposition thereto and the points and authorities upon which the opposing party
21|} will rely, or (b) a written statement that that party will not oppose the motion.

Zn

 

23|| DATED: August 16, 2019 DIAMOND McCARTHY LLP
24
By: /s/ Christopher D. Sullivan
25 Christopher D. Sullivan
6 Counsel for Bradley D. Sharp,
Permanent Receiver
27
28 4

 

NOTICE OF HEARING ON MOTION OF RECEIVER FOR ORDER APPROVING STIPULATION
WITH TRUSTEE OF VOIP

 

 

 
